Citation Nr: 1644534	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  10-26 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right foot status post-surgical correction of hammer toe, right 2nd toe and degenerative arthritis right 1st  metatarsophalangeal (MTP) joint.

2.  Entitlement to an initial disability rating in excess of 10 percent for left foot hammer toes 2nd and 3rd toes, with callus formation and bunions.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active duty service from June 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The November 2009 rating decision granted service connection for status post-surgical corrections of hammer toe, right 2nd toe, and degenerative arthritis, right 1st MTP, and a noncompensable rating was assigned effective December 18 2008.  In the June 2010 rating decision, the RO granted service connection for a left foot disorder, hammer toes 2nd and 3rd toes, with callus formation and bunions, and assigned an initial rating of 10 percent, effective December 18, 2008, and increased the disability rating for the right foot disorder to 10 percent, effective December 18, 2008, the effective date of service connection.

In an April 2013 statement, the Veteran's representative indicated that the Veteran is no longer able to do security work because of his service-connected bilateral foot disabilities.  The United States Court of Appeals for Veterans Claims (the Court) has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  If the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id. 

 In September 2014, the Board remanded this case to include the issue of entitlement to a TDIU.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have malunion or nonunion of the tarsal or metatarsal bones of the right foot due to status post-surgical correction of hammer toe, right 2nd toe and degenerative arthritis right 1st MTP joint; the Veteran's right toe disabilities are not the functional equivalent of amputation.

2.  The Veteran does not have malunion or nonunion of the tarsal or metatarsal bones of the left foot due to left foot hammer toes 2nd and 3rd toes, with callus formation and bunions; the Veteran's left toe disabilities are not the functional equivalent of amputation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for status post-surgical correction of hammer toe, right 2nd toe and degenerative arthritis right 1st MTP joint are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71, Diagnostic Code 5280, 5282, 5283 (2015).

2.  The criteria for an initial rating in excess of 10 percent for malunion or nonunion of the tarsal or metatarsal bones of the left foot due to left foot hammer toes 2nd and 3rd toes, with callus formation and bunions are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71, Diagnostic Code 5299-5282, 5283 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a January 2009 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regards to the claims for higher initial ratings, the Veteran is challenging the initial evaluation assigned following the granting of service connection.  In Dingess the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the Appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Here, in the NODs, the Veteran took issue with the initial disability ratings assigned, and it is presumed he is seeking the highest possible rating or maximum benefits available under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent the Veteran an SOC and SSOCs that contained, in pertinent part, the criteria for establishing entitlement to a higher rating for this disability and a discussion of the reasons and bases for not assigning a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The Veteran was specifically examined to assess and then reassess the severity of these disabilities in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, there has not been a material change in the disability level of each foot and a uniform rating is warranted for each foot.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).   

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27).

In September 2009, the Veteran was afforded a VA examination.  At that time, it was noted that during service, the Veteran developed a right hammertoe of the 2nd digit of the right foot with progressive increase hammertoe deformity of the right 2nd toe.  He underwent surgery for this problem.  Currently he had pain in his right foot that was 5/10 in severity, without weakness.  There was stiffness, swelling, heat, fatigability, lack of endurance, and pain at the MTP joint and the proximal interphalangeal (PIP) joint.  It occurred with standing and walking.  He took Advil with good results and no side effects.  He had flare-ups in his foot that were 8/10 in severity and which occurred one time a month, lasting 1 to 2 days, and precipitated by standing or walking for prolonged periods.  These episodes were alleviated by rest, elevation and Advil.  There was additional limitation of motion and functional impairment during these flare-ups.  He did not use a brace or a cane or corrective shoes, but he did wear over-the-counter shoe inserts.  It affected him as a security guard because he was on his feet.  It hurts him with daily activities around the house or to mowing the grass.  He could stand for approximately 40 minutes and he stated that he could walk a mile.  On examination, his gait was normal.  There was no unusual shoe wear.  There were no callosities.  There was deformity of the foot with mild flat feet.  There was tenderness in the MTP joint that was correctable.  He had hallux valgus on the right with a bunion.  Dorsiflexion on the right of the MTP joint was 20 degrees, 1 through 5, and zero degrees plantar flexion of the MTP joint, 1 through 5.  He had hallux valgus on the right that was 30 degrees.  His left foot was also measured and there was 20 degrees dorsiflexion and 30 degrees plantar flexion without hallux valgus of 45 degrees and bunion being present.  PIP joint of the right second toe was zero degrees flexion and zero degrees dorsiflexion.  On comparison on the left side, dorsiflexion of the MTP joint was zero to 20 degrees.  Plantar flexion was 0 to 30 degrees.  PIP joint was zero to 30 degrees.  Flexion, as a comparison, on the left side hallux valgus was zero to 45 degrees.  There was bilateral alignment of the Achilles tendon which was midline and there is no pain on manipulation .  The impression was status post-surgical correction of hammer toe right foot with persistent discomfort with standing and walking.  The Veteran had significant discomfort in the proximal interphalangeal and metatarsophalangeal since surgical on active duty.  He also had arthritis of the right first MTP joint as well as mild bilateral pes planus.  X-rays revealed significant bilateral hallux valgus deformity and degenerative change of the first metatarsophalangeal joints; bilateral plantar and posterior calcaneal spurring; bilateral pes planus.

A November 2009 rating decision granted service connection for status post-surgical corrections of hammer toe, right second toe, and degenerative arthritis of the right 1st MTP and a noncompensable rating was assigned under Diagnostic Code 5280.  That Diagnostic Code covers unilateral hallux valgus, and a 10 percent rating is warranted for severe unilateral hallux valgus, if equivalent to an amputation of the great toe.  A 10 percent rating is also assigned for post-operative residuals of a hallux valgus where there is a resection of the metatarsal head.  When the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent rating is  assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  The Board notes that Diagnostic Code 5280 is not specifically rated based on limitation of motion.  The Veteran was not service-connected for right foot pes planus.

VA outpatient records reflected that the Veteran was fitted for inserts in April 2010.  In May 2010, the Veteran was afforded a VA examination.  The Veteran reported pain in right and left side that was 5 to 6/10.  He had weakness, stiffness, swelling, heat and redness.  He had fatigability and lack of endurance.  He had symptoms while at rest while in standing and in walking.  He was not taking medication and was not under treatment.  He had flare-ups which were 10/10 in severity, occurred daily, and lasted 1 to 2 hours.  These episodes were precipitated typically by walking and were alleviated by resting.  There was additional limitation of motion and functional impairment during these flare-ups.  The Veteran did not use assistive devices.  The Veteran said he had to quit his work because he could no longer walk.  The disability affected his daily activities as he was unable to do housework yard work, go bowling, or go fishing.  He could stand 10 to 15 minutes at a maximum.  He could walk with pain for 1/4th mile.  Physical examination revealed that the Veteran had bilateral flat feet.  He had valgus deformity of his Achilles tendon that was 30 degrees on the left and right side it was correctable.  He had bilateral hallux valgus.  There was hallux valgus deformity of the left foot which was 40 degrees and on the right foot which was 30 degrees.  On the left side, there was overlapping of the 2nd toe over the 3rd and the 4th toe over the 3rd toe.  The MTP joint on the left side plantar flexion was 0 to 5 degrees and dorsiflexion was 0 to 8 degrees.  On the right side there was overlapping of the 2nd toe over the 1st toe.  MTP plantar flexion on the right of the first through the fifth toe was zero to 25 degrees and plantar flexion was zero to 10 degrees.  There was pain and tenderness of the bilateral feet.  There was abnormal weight bearing.  There was pain with manipulation.  X-rays revealed bilateral hallux valgus deformity and degenerative change of the first MTP joint; bilateral plantar and posterior calcaneal spurring left and right side; and  bilateral pes planus.  The impression was bilateral pes planus; bilateral hallux valgus with bilateral bunions; status post-surgical correction of right second hammertoe; hammertoes on second and third toe left foot.  

In the June 2010 rating decision, the RO granted service connection for left foot hammer toes 2nd and 3rd toes, with callus formation and bunions and assigned an initial rating of 10 percent, effective December 18, 2008.  The disability rating was assigned under Diagnostic Code 5299-5282.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5282, hammertoes are assigned a noncompensable rating for single toes and a 10 percent rating for all toes, unilateral without claw foot.  Diagnostic Code 5299 refers to an unlisted disability of the foot.  The right foot disability was increased to 10 percent, under Diagnostic Code 5282-5280, effective December 18, 2008.  Thus, the Veteran has been rated based on his service-connected hammertoe/hallux valgus disabilities.  The Board notes that Diagnostic Code 5282 is not specifically rated based on limitation of motion.  The Veteran was not service-connected for left or right foot pes planus.

In November 2011, the Veteran was afforded another VA examination.  The examiner noted that the Veteran had hammertoes of the right 2nd toe and of the left 3rd toe.  Bilateral mild hallux valgus was noted.  The examiner stated that the Veteran did not have malunion or nonunion of tarsal or metatarsal bones.  The examiner indicated that the Veteran did not have other foot injury.  The Veteran was noted to have flat feet.  He did not use assistive devices.  The Veteran had bilateral degenerative arthritis.  The Veteran stated that he was no longer able to walk and do security work and was unable to stand for prolonged periods.  X-rays of the left foot revealed bunion with hallux valgus and mild degenerative change of the 1st MTP joint.  There were calcaneal spurs.  X-rays of the left foot revealed bunion; degenerative change of the first metatarsal phalangeal joint; hallux valgus; and calcaneal spurs.  

Subsequent VA outpatient records showed hallux valgus deformity, stage 3-4, bilaterally; hammertoe 2, bilaterally; hammertoe 3, left with thick nail and callused nail groove; 2nd toe on left overroad 3rd toe.  June 2012 records showed that the Veteran presented for foot care complaining of thick, painful toenails, hammertoes and bunions on the bilateral feet.  The Veteran complained that his chief complaint was pain in the nail groove on the distal aspect of the third digit nail with possible associated callus.  The Veteran also complained of 2nd digit pain on the right foot on the distal aspect of the digit, but there was no callus and the pain was around the nail which is thick and mycotic; both problems were tied to the nail disease.  Toenail removal was then discussed.  October 2012 records noted that on the left, the Veteran had thick toenails, bunion, 3rd toe hammer toe, great toe and 2nd toe curve inward due to bunion cramping the 3rd toe.  The Veteran wore a toe support for this. 

In September 2013, the Veteran was afforded another VA examination.  It was noted that the Veteran had hammertoes (right 2nd toe and left 2nd and 3rd toes), hallux valgus, and bunion.  The Veteran's hallux valgus was noted to be bilateral and severe.  The examiner indicated that the Veteran had malunion or nonunion of tarsal or metatarsal bones.  The Veteran did not have other foot injuries.  He had weakness in the bilateral feet caused by hallux valgus, bunions and hammertoes.  The Veteran had scarring, but it was not painful and/or unstable, and the total area of all related scarring was not greater than 39 square cm (6 square inches).  He had scars on the 2nd and 3rd toes of the left foot.  The right scar was linear and 1.5 centimeters.  There were two linear scars on the left, one was 1.4 centimeters and one was 1 centimeter.  The Veteran did not use any assistive devices.  There was not traumatic or degenerative arthritis of both feet.  The Veteran stated that he worked in security which required that he stand for long periods and walk long distances.  He indicated that he retired because of the pain in his feet.  

The Veteran has been assigned the highest ratings possible for Diagnostic Codes 5280 and 5282.  With regard to other potential diagnostic codes for rating the feet, although weak foot has been noted to be related, the code for that foot, Diagnostic Code 5277, also has a maximum rating of 10 percent.  Pes cavus and pes planus are not service connected.  The only remaining diagnostic codes which may apply and which permit higher ratings are Diagnostic Codes 5283 and 5284.  

Diagnostic Code 5283 provides ratings based on malunion or nonunion of tarsal or metatarsal bones.  Moderate malunion or nonunion of tarsal or metatarsal bones is rated 10 percent disabling; moderately severe malunion or nonunion of tarsal or metatarsal bones is rated 20 percent disabling; and, severe malunion or nonunion of tarsal or metatarsal bones is rated 30 percent disabling.  A Note to Diagnostic Code 5283 provides that malunion or non-union of tarsal or metatarsal bones with actual loss of use of the foot is rated 40 percent disabling.  

Under Diagnostic Code 5284, other foot injuries are rated 10 percent disabling when moderate, 20 percent disabling when moderately severe, and 30 percent disabling when severe.  With actual loss of use of the foot, a 40 percent rating is assigned under Diagnostic Code 5167.  However, Diagnostic Code 5284 does not apply to the eight foot conditions specifically listed in the rating schedule under Diagnostic Codes 5276-5283.  Specifically, Diagnostic Code 5284 refers to "other" foot injuries and applies to foot disabilities for which there is not already a specific diagnostic code.  The Court has held that when a when a condition is specifically listed in the Schedule, it may not be rated by analogy under Diagnostic Code 5284.  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).

In this case, the Veteran is service-connected for his hammertoe and hallux valgus disabilities which have specific codes under the Rating Schedule.  As such, Diagnostic Code 5284 is not for application.  However, the Board remanded this case, in part, because the September 2013 VA examination, on the examination worksheet, indicated, as noted above, that malunion or nonunion of the tarsal or metatarsal bones was present; however, the examination report does not indicate the severity of malunion or nonunion of the tarsal or metatarsal bones.  Thus, a new examination was requested.  

The new examination was conducted in December 2014.  It was noted that the Veteran had pes planus (nonservice-connected).  The Veteran's hammertoes and severe bilateral hallux valgus were again identified, consistent with the prior examinations.  The examiner specifically indicated that there was no malunion or nonunion of the tarsal or metatarsal bones.  There were no other foot injuries.  The Veteran had bilateral foot pain and the Veteran indicated that he had to avoid weight bearing due to his bilateral foot pain.  The Veteran occasionally used a cane to ambulate.  He had traumatic arthritis of both feet.  Because of foot pain, the Veteran's walking was limited to several blocks; with standing limited to 20 minutes.  The examiner indicated that the Veteran could not perform physically demanding employment, but could perform sedentary work.  

The Board finds that the evidence does not show that the Veteran actually has malunion or nonunion of the tarsal or metatarsal bones.  Although the September 2013 examination indicated that the Veteran did have malunion or nonunion of the tarsal or metatarsal bones, such was not shown on prior examinations, on x-rays, or on the subsequent September 2014 examination which was performed to determine the proper findings in that regard.  As such, a higher rating based on malunion or nonunion of the tarsal or metatarsal bones is not warranted.  

Finally, higher ratings may be assigned for amputation where there is: amputation of the great tow with metatarsal involvement warrants a 30 percent rating; amputation of one or two toes with metatarsal involvement warrants a 20 percent rating; and amputation of toes three or four without metatarsal involvement and including the great toe, warrants a 20 percent rating.  See Diagnostic Codes 5171, 5172, and 5173.  However, the VA examinations indicated that the Veteran would not be equally well served with amputation.  Further, the evidence shows that while the Veteran has reported being unable to weight bear, he is able to ambulate and only occasionally uses a cane.  The evidence does not show that the affected toes are functionally the equivalent of amputations of those toes.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against ratings in excess of 10 percent for each foot.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's feet disabilities are not shown to cause any impairment that is not already contemplated by the relevant diagnostic codes, as cited above, and the Board finds that the rating criteria reasonably describe the disability symptomatology.  There have not been any hospitalizations or marked interference with employment.  Although the Veteran indicated that he could not work physically demanding jobs, as also noted by an examiner, on his February 2016 examination, he indicated that he was working in the security field.  In any event, sedentary employment was not precluded at all.  Moreover, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  The Board is also mindful of the Court's holding in Brambly v Principi, 17 Vet App. 20 (2003) that it is inconsistent to find no marked interference with employment while remanding the issue of unemployability for further development.  Here, however, the Board finds that referral of the matter of a higher extra-schedular rating is not warranted because the rating criteria adequately contemplates the Veteran's observed loss of function as the highest rating for the Veteran's disabilities as identified is 10 percent, as assigned, and the issue of unemployability in all substantially gainful occupations is outside the bounds of the Thun criteria.  Therefore, the Board finds that the record does not reflect that the feet disabilities is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher disability rating on an extraschedular basis.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for right foot status post-surgical correction of hammer toe, right 2nd toe and degenerative arthritis right 1st MTP joint is denied.  

Entitlement to an initial disability rating in excess of 10 percent for left foot hammer toes 2nd and 3rd toes, with callus formation and bunions is denied.



REMAND

As noted, the matter of a TDIU has been raised.  On the December 2014 examination, the examiner considered unemployability, but included pes planus as a service-connected disability, which it is not.  Thereafter, on a February 2016 TBI examination, the Veteran indicated that he was employed in the field in which he previously indicated that he ceased working due to feet disability and/or from which he retired which appears inconsistent with his prior reports that he could not work in this field.

Accordingly, the Board finds that the Veteran should be contacted to determine the status of his employability from December 18, 2008.  If the Veteran has been working and is no longer pursuing a TDIU, he should so indicate.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an updated VCAA letter pertaining to entitlement to a TDIU.  It should be ascertained if the Veteran is still pursuing this claim.  If the Veteran is pursuing this claim, he should provide the pertinent employment information showing his employment status from December 18, 2008 to the current time.

2.  If the claim is being pursued, afford the Veteran a VA TDIU examination.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner.  

All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history obtained.  


Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., traumatic brain injury, residual scar on the right eyebrow; right foot status post-surgical correction of hammer toe, right 2nd toe and degenerative arthritis right 1st  metatarsophalangeal joint; and left foot hammer toes 2nd and 3rd toes, with callus formation and bunions) and opine as to the impact of the service-connected disabilities on his ability to work.

If it is the examiner's opinion that the Veteran's service-connected disabilities do not render him unemployable, the examiner must suggest the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his skill set and educational background.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

3.  Thereafter, if and only if the VA examiner determines that the Veteran's service-connected disabilities render him unemployable (to include during any portion of the appeal period), refer the claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extra-schedular basis.

4.  Finally, readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


